DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The following office action is a responsive to the reply filed, 11/22/21.
	The reply filed 11/22/21 affects the application 15/483,858 as follows:
1.     Claims 12, 17 have been amended. Claim 9 has been canceled.  It should be noted that claims 17-22 which are indexed as New (rather than Previously presented) have been previously presented. That is, no new claims are added with this amendment. The rejections of the office action mailed 08/20/21 have been modified as necessitated by Applicant’s amendments and are set forth herein below.  Claims 2-8, 10, 12, 14, 17-22, the invention of Group I is prosecuted by the examiner.  
2.     The responsive is contained herein below.
Claims 2-8, 10, 12, 14, 17-22 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-22, 2-8, 10, 12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vinitsky (US 20080045448 A1) in view of Muller et al. (US 6,011,040 A), Food Standards, Australia New Zealand 4 June 2002, pages i-iv, 1-83, Bhandari et al. (J. Nutr. 122: 1847-1854, 1992), Thys-Jacobs (US 20050196469 A1) and Stillwell (Scandinavian Journal of Food and Nutrition 2006; 50 (S2): 107-113).

Vinitsky discloses that a composition comprising first compound chosen from folic acid, folate, folinic acid, folinate, dihydrofolate and/or methyltetrahydrofolate; and second compound chosen from hydroxocobalamin, aquacobalamin, methylcobalamin, glutathionylcobalamin and/or adenosylcobalamin can be used to treat the dysfunction of the human autonomic system (see abstract, claims 19-20; see also page 3, paragraphs [0030], [0037] and [0038]). Furthermore, Vinitsky refers to the composition as a methylation-promoting composition that promotes uninterrupted recycling of homocysteine to methionine (see abstract).  Furthermore, Vinitsky discloses that mixtures and combinations of metabolically active forms like folates, folinic acid, folinates; aquacobalamin, methylcobalamin, glutathionylcobalamin, adenosylcobalamin, and reduced hydroxocobalamin and methyltetrahydrofolate can also be in their composition (see page 4, paragraph [0043]; see also the claims, especially claims 19 and 1).  Also, Vinitsky discloses that mineral supplements containing vitamin B complex vitamins can be added to the composition (see page 4, paragraph [0052]).  In addition, Vinitsky discloses that different 
The difference between Applicant’s claimed composition and the composition taught by Vinitsky is that Applicant uses 5-methyl-tetrahydrofolic acid and a conjugate of an omega-3 fatty acid and a phospholipid in their composition.  However, Vinitsky discloses that a folate can be used in the composition.
Muller et al. disclose that tetrahydrofolates which includes 5-methyl-(6S)-tetrahydrofolic acid, 5-formyl-(6S)-tetrahydrofolic acid,  5,10-methylene-(6R)-tetrahydrofolic acid, 5,10-methenyl-(6R)-tetrahydrofolic acid, 10-formyl-(6R)-tetrahydrofolic acid and 5-formyl-(6S)-tetrahydrofolic acid, 5-methyl-(6S)-tetrahydrofolic acid can be used for influencing the homocysteine level, particularly for assisting the remethylation of homocysteine (see abstract, claims; see also col. 2, lines 11-41).  Furthermore, Muller et al. disclose the use of 0.4 mg (400 mcg) of 5-methyl-(6S)-tetrahydrofolic acid in their composition (see col. 5, Example 10, lines 8-19) and also disclose the use of 0.5 mg (500 mcg) of 5-methyl-(6S)-tetrahydrofolic acid in their 
Food Standard disclose that folic acid, or pteroylmono-glutamic acid (PGA), is the most common synthetic form of folate and is the form used in food fortification and in the majority of supplements (see page 77, 6th paragraph).
Bhandari et al. disclose the investigation of the intestinal absorption and in vivo kinetics of (6S)-[3Hl-5-methyl-tetrahydrofolate (5-methyl-H4folate), (6S)-[3H]-5-formyl-H4folate and [3H]folic acid to determine whether inherent differences exist in the overall bioavailability of these folates in rats (see abstract). Furthermore, Bhandari et al. disclose that their results indicate that the bioavailability of orally administered folic acid (pteroylmono-glutamic acid (PGA)), 5-methyl-H4folate and 5-formyl-H4folate is equivalent in rats under the conditions of their study (see abstract).
Thys-Jacobs discloses that, as with cholesterol, homocysteine may get out of balance as a result of genetics or poor diet.  The main concern is having too much homocysteine.  Low circulating levels of vitamin B6, B12 and folate have been associated with high homocysteine levels as well as elevated C-reactive protein levels.  Hyperhomocysteinemia appears to enhance vascular inflammation and accelerates atherosclerosis (see page 2, paragraph [0011]).  Furthermore, Thys-Jacobs discloses that folic acid, when combined with vitamins B6 and B12, 
Stillwell disclose docosahexaenoic acid (DHA) (an omega-3 (n-3) polyunsaturated fatty acid and DHA-containing phospholipids (i.e., a conjugate of an omega-3 fatty acid and a phospholipid) (see abstract). Furthermore, Stillwell discloses that DHA can be primarily esterified to phosphatidylethanolamine (PE) and phosphatidylcholine (PC) (see page 109, left col., 1st paragraph).  It should be noted that the Examiner considers the compounds produced by the esterification of DHA to phosphatidylethanolamine (PE) and DHA to phosphatidylcholine (PC) as conjugates of an omega-3 fatty acid (DHA) and a phospholipid (phosphatidylethanolamine (PE)) and an omega-3 fatty acid (DHA) and phosphatidylcholine (PC), respectively.
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, to prepare Vinitsky’s composition comprising folic acid or a salt thereof and in which folic acid is pteroylmono-glutamic acid (PGA) (i.e.; the most common synthetic form of folate) as taught by Food Standards, folinic acid or a salt thereof, and adenosylcobalamin, and to include folates such as the 5-formyl-tetrahydrofolic acid and 5-methyltetrahydrofolate or a salt thereof taught by Muller et al. and Bhandari et al., and to use different amounts of the folic acid, folinic acid and adenosylcobalamin such as an amount of 500 mcg each which represents the 0.5 mg (i.e., 500 mcg) as taught by Vinitsky for the first and 4folate) and 5-methyl-tetrahydrofolic acid (5-methyl-H4folate) is equivalent, and thus to protect against hyperhomocysteinemia or high homocysteine-related diseases and occlusive vascular disease.
One having ordinary skill in the art would have been motivated to prepare Vinitsky’s composition comprising folic acid or a salt thereof and in which folic acid is pteroylmono-glutamic acid (PGA) (i.e.; the most common synthetic form of folate) as taught by Food Standards, folinic acid or a salt thereof, and adenosylcobalamin, and to include folates such as the 5-formyl-tetrahydrofolic acid and 5-methyltetrahydrofolate or a salt thereof taught by Muller et al. and Bhandari et al., and to use different amounts of the folic acid, folinic acid and adenosylcobalamin such as an amount of 500 mcg each which represents the 0.5 mg (i.e., 500 mcg) as taught by Vinitsky for the first and second compounds (including mixtures and 4folate) and 5-methyl-tetrahydrofolic acid (5-methyl-H4folate) is equivalent, and thus to protect against hyperhomocysteinemia or high homocysteine-related diseases and occlusive vascular disease.
It should be noted that it is obvious to use vitamin B6 as pyridoxyl 5’ phosphate since Muller et al. disclose that vitamin B6 can be used in their composition (see col. 3, lines 11-22 and col. 5, Example 10, lines 8-19) and Thys-Jacobs also discloses that vitamin B6 (pyridoxyl 5’ phosphate) can also be used (see page 2, paragraph [0011]).   
Also, with respect to claim 5, it should be noted that that it is obvious to use different grams of folic acid and folinic acid such as 1 mg of folic acid and 1 mg of folinic acid in the composition since Vinitsky discloses that from 0.5 mg to 50 mg of said first compound (which includes folic acid and folinic acid) can be used in their composition (see page 4, paragraph 
It is obvious to use folic acid which is of pteroylmonoglutamic acid since folic acid is a synthetic form of vitamin B9, also known as pteroylmonoglutamic acid.  Furthermore, it is obvious to use different isomeric forms of folinic acid and 5-methyl-tetrahydrofolic acid such as pure 6S isomer 6S-5-LevoFormylFolic acid and 6S-5-LevoMeFolic acid, respectively, especially since Muller et al. disclose or suggest that isomeric 6S forms can be used. Also, it is obvious to use the formyltetrahydrofolate that comprises a diasterioisomerically enriched (6S) form of 5-formyl-tetrahydofolic acid, especially since Muller et al. disclose or suggest that 5-formyl-(6S)-tetrahydrofolic acid can be used.
In addition, it is obvious to use different amounts of mg of 5-formyl-(6S)-tetrahydrofolic acid in the composition since Vinitsky discloses that a folate can be used and Muller et al. disclose that the folate or tetrahydrofolate, 5-formyl-(6S)-tetrahydrofolic acid can be used and can influence the homocysteine level, particularly for assisting the remethylation of homocysteine (see abstract, claims; see also col. 2, lines 11-41) and also Muller et al. disclose that the active agent(which includes 5-formyl-(6S)-tetrahydrofolic acid) can be used in a dosage of 0.5 to 5 mg per day (see col. 3, lines 23 to 40).

5-methyl-tetrahydrofolic acid is aka 1-methylfolate, aka MeTHF, aka MTHF (see page 9, [0043] of Applicant’s specification).  

Response to Arguments
Applicant's arguments with respect to claims 2-8, 10, 12, 14, 17-22 have been considered but are not found convincing.
	The Applicant argues that the studies in rats and the like is inapposite and misleading, teaching away from the benefits of the particular selection required in the recitation of claim 17, especially for humans with deficiencies due to polymorphisms. Specifically, the Office Action points to Bhandari et al., a study using rats, stating “...Bhandari et al. disclose that their results indicate that the bioavailability of orally administered folic acid (pteroylmono-glutamic acid (PGA)), 5- methyl-H4folate and 5-formyl-H4folate is equivalent in rats under the conditions of their study...” which actually teaches that there is no reason to select the specific combination of folates recited in claim 17. No person would have any motivation to do so if all of them are equivalent, and there is no benefit to doing so, as suggested in the Office Action.
	However, the studies in rats is not inapposite and misleading, and do not teach away
from the benefits of the particular selection required in the recitation of claim 17, because
the teaching that the bioavailability of orally administered folic acid (pteroylmono-glutamic acid (PGA)), 5- methyl-H4folate and 5-formyl-H4folate is equivalent in rats under the conditions of 4folate and 5-formyl-H4folate.  Furthermore, it should be noted that Applicant’s claims are composition or product claims and if Applicant composition is intended to treat humans with deficiencies due to polymorphisms this does not refute the fact that one would be motivated based on the teachings of Vinitsky, Muller et al., Bhandari et al., Thys-Jacobs and Stillwell to prepare the claimed composition. It should be noted that it is well settled that “intended use” of a composition or product, e.g., treating a human with deficiencies due to polymorphisms, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  Also, it should be noted that there is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 U.S.P.Q.2d 1897, 1904 (Fed. Cir. 1990) (in banc), cert. denied, 111 S. Ct. 1682 (1991).  An obviousness rejection is proper under Dillon so long as the prior art suggests a reason or provides motivation to make the claimed invention, even where the reason or motivation is based on a different utility from that discovered by applicant.  As the Dillon opinion notes, the applicant then has the burden and opportunity to present relevant evidence to overcome the rejection. 
4folate) and 5-methyl-tetrahydrofolic acid (5-methyl-H4folate) is equivalent, and thus to protect against hyperhomocysteinemia or high homocysteine-related diseases and occlusive vascular disease.

However, based on Vinitsky, Muller et al., Bhandari et al., Thys-Jacobs and Stillwell references as set forth above, it is obvious to prepare the selection of folates from the forms folates as recited in claim 17.  Also, it is obvious over these reference for a person having ordinary skill in the art to select the specific phospholipids recited in claim 17.  That is, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare Vinitsky’s composition comprising folic acid or a salt thereof and in which folic acid is pteroylmono-glutamic acid (PGA) (i.e.; the most common synthetic form of folate) as taught by Food Standards, folinic acid or a salt thereof, and adenosylcobalamin, and to include folates such as the 5-formyl-tetrahydrofolic acid and 5-methyltetrahydrofolate or a salt thereof taught by Muller et al. and Bhandari et al., and to use different amounts of the folic acid, folinic acid and adenosylcobalamin such as an amount of 500 mcg each which represents the 0.5 mg (i.e., 500 mcg) as taught by Vinitsky for the first and second compounds (including mixtures and combinations) and also to use an amount of 400 mcg (0.4 mg) or 500 mcg (0.5 mg) of 5-methyl-(6S)-tetrahydrofolic acid or a salt thereof as taught by Muller et al. and also to include a phospholipid as taught by Vinitsky such as a conjugate of DHA-containing phospholipid, 4folate) and 5-methyl-tetrahydrofolic acid (5-methyl-H4folate) is equivalent, and thus to protect against hyperhomocysteinemia or high homocysteine-related diseases and occlusive vascular disease.
The Applicant argues that Stillwell is scientific literature far removed from dietary supplements, and while the primary reference lists a laundry list of possible additives, it provides no justification for selecting the specific limitations recited in claim 17, whether taken alone or in
combination with any of the other cited reference. The disparate nature of the cited references
from scientific literature and the like means that a person having ordinary skill in the art would
not rely on the cited references for formulating dietary supplements. Thus, some other rationale is needed for explaining why it would be obvious for a person having ordinary skill in the art to
select the specific combination of substances recited in claim 17 and in the claims depending
from claim 17. There is no reason given for limiting the types of folates to those listed in claim
17 or in selecting the specific phospholipid recited in claim 17. The difference between Applicant’s claims and the cited references is more than “...5-methyl-

in the Office Action.
However, Vinitsky discloses that a phospholipids and fatty acids can be used in their composition (see page 5, [0053]; see also claims 17 and 21). And, Stillwell disclose docosahexaenoic acid (DHA) (an omega-3 (n-3) polyunsaturated fatty acid and DHA-containing phospholipids (i.e., a conjugate of an omega-3 fatty acid and a phospholipid) (see abstract). Furthermore, Stillwell discloses that DHA can be primarily esterified to phosphatidylethanolamine (PE) and phosphatidylcholine (PC) (see page 109, left col., 1st paragraph).  It should be noted that the Examiner considers the compounds produced by the esterification of DHA to phosphatidylethanolamine (PE) and DHA to phosphatidylcholine (PC) as conjugates of an omega-3 fatty acid (DHA) and a phospholipid (phosphatidylethanolamine (PE)) and an omega-3 fatty acid (DHA) and phosphatidylcholine (PC), respectively. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare Vinitsky’s composition comprising folic acid or a salt thereof and in which folic acid is pteroylmono-glutamic acid (PGA) (i.e.; the most common synthetic form of folate) as taught by Food Standards, folinic acid or a salt thereof, and adenosylcobalamin, and to include folates such as the 5-formyl-tetrahydrofolic acid and 5-methyltetrahydrofolate or a salt thereof taught by Muller et al. and Bhandari et al., and to use different amounts of the folic acid, folinic acid and adenosylcobalamin such as an amount of 500 mcg each which represents the 0.5 mg (i.e., 500 mcg) as taught by Vinitsky for the first and second compounds (including mixtures and combinations) and also to use an amount of 400 mcg (0.4 mg) or 500 mcg (0.5 mg) of 5-methyl-(6S)-tetrahydrofolic acid or a salt thereof as taught by Muller et al. and also to include a phospholipid as taught by Vinitsky such as a conjugate of DHA-containing phospholipid, 4folate) and 5-methyl-tetrahydrofolic acid (5-methyl-H4folate) is equivalent, and thus to protect against hyperhomocysteinemia or high homocysteine-related diseases and occlusive vascular disease.
The Applicant argues that nothing in any of the cited references, taken alone or in combination, provides any hint of any benefit to the particular selection of forms of folate and phospholipid conjugate recited in claim 17 and all of the pending dependent claims, or any reason to limit the folates to only those recited in claim 17. Nothing in any of the cited references suggests any reason that a person having ordinary skill in the art would select the particular phosolipid conjugates recited in claim 17, and it is not obvious to combine the specific forms of folate with the particular phospholipid conjugates, which provide unexpected results beyond those taught within the references cited in the Office Action or otherwise known in the art.
However, it should be noted that if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection In re DeBlauwe, 736 F.2d 699, 705, 222 U.S.P.Q. 191, 196 (Fed. Cir. 1984). Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare Vinitsky’s composition comprising folic acid or a salt thereof and in which folic acid is pteroylmono-glutamic acid (PGA) (i.e.; the most common synthetic form of folate) as taught by Food Standards, folinic acid or a salt thereof, and adenosylcobalamin, and to include folates such as the 5-formyl-tetrahydrofolic acid and 5-methyltetrahydrofolate or a salt thereof taught by Muller et al. and Bhandari et al., and to use different amounts of the folic acid, folinic acid and adenosylcobalamin such as an amount of 500 mcg each which represents the 0.5 mg (i.e., 500 mcg) as taught by Vinitsky for the first and second compounds (including mixtures and combinations) and also to use an amount of 400 mcg (0.4 mg) or 500 mcg (0.5 mg) of 5-methyl-(6S)-tetrahydrofolic acid or a salt thereof as taught by Muller et al. and also to include a phospholipid as taught by Vinitsky such as a conjugate of DHA-containing phospholipid, phosphatidylcholine and/or docosahexaenoic acid (DHA) (an omega-3 (n-3) polyunsaturated fatty acid (i.e.; a conjugate of an omega-3 fatty acid (DHA) and a phospholipid) taught by Stillwell, in order to treat a dysfunction of the human autonomic system, since Vinitsky discloses that a folate, folic acid and folinic acid ((including mixtures and combinations)) and adenosylcobalamin can be used in the composition, Muller et al. disclose that the tetrahydrofolate 5-methyl-(6S)-tetrahydrofolic acid can be used and Thys-Jacobs discloses that doses of folate at 500 to 5000 mcg daily and vitamin B12 at 500 mcg have been proposed as the necessary doses to lower homocysteine concentrations such as to maintain homocysteine balance, Bhandari et al. disclose that bioavailability of orally administered folic acid 4folate) and 5-methyl-tetrahydrofolic acid (5-methyl-H4folate) is equivalent, and thus to protect against hyperhomocysteinemia or high homocysteine-related diseases and occlusive vascular disease.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623